DETAILED ACTION

Response to Amendment
1. 	The amendment filed on 11/04/2021 have been entered.
	Claims 1, 8, 10, 14, 15, 17 and 19 have been amended.
	Claims 1-20 are pending.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laterally-extending conductors   be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
3.	The indicated allowability of claim 8 is withdrawn in view of the submitted reference(s) UG Pub-2013/0075915 to Kim et al. (“Kim”).  Rejections based on the newly cited reference(s) follow.
4.	Claim 15 would be allowable if rewritten or amended to overcome the ejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Objections
5.	Claim 17 is objected to because of the following informalities:  The recitation calling for, “… the die surface …” lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the claim requires both the at least one die and the third substrate include a third surface, the recitation calling for, “… a plurality of second wire bonds extending from the third surface …” is vague and/or confusing. It is not clear which “third surface” is being referred to in the claim.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 4, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.
Kim discloses a semiconductor package, comprising: a first substrate (e.g. element 1302) having a first surface with a pair of opposing peripheral edges (Fig. 13); a second substrate (e.g. element 1308) between the pair of opposing peripheral edges and having a second surface generally orthogonal to the first surface; and at least one die (e.g. element 1320) over the first surface, wherein the at least one die includes a third surface generally orthogonal to the second surface (Fig. 13); and at least on electrical connector (e.g. element 1340, ¶[0202]) directly coupling one or more components (e.g. element 1305, ¶¶[0188 and 0203]) on the first and/or third surfaces to one or more components (e.g. element 1337) on the second surface.    
Re claim 4, Kim discloses wherein the first substrate includes a first side (e.g. element 1312) and a second side (e.g. element 1314) opposite the first side, wherein the first surface is at 
Re claim 5, Kim discloses wherein the first substrate is a base substrate and the second substrate is a side substrate attached to the base substrate and extending vertically away from the base substrate (Fig. 13).
Re claim 9, Kim discloses wherein the at least one die over the first surface includes an outermost die (e.g. element 1328) separate from the first surface of the first substrate by a first distance (e.g. annotated element D1 shown in Fig. 13 below), and wherein the second substrate includes an outermost edge (e.g. annotated element OME shown in Fig. 13 below) separated from the first surface of the first substrate by a second distance (e.g. annotated element D2 shown in Fig. 13 below) greater than or equal to the first distance. 
11.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.
Kim discloses a semiconductor package, comprising: a first substrate (e.g. element 1302) having a first surface; a second substrate (e.g. element 1308) having a second surface generally orthogonal to the first surface, wherein the second substrate includes an outermost edge (e.g. annotated element OME shown in Fig. 13 below); at least one die (e.g. element 1320) over the first surface, wherein the at least one die includes a third surface generally orthogonal to the second surface; a mold material (e.g. element 1342) disposed over the first  substrate and at least partially covering the at least one die, wherein  the mold material includes a fourth surface (e.g. annotated element FS shown in Fig. 13 below) generally co-planar with the outermost edge  of the second substrate, and components on the first (e.g. element 1305), second (e.g. element 1337), and/or third surfaces are electrically coupled to each  other (Fig. 13). 
19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Appelt et al. (“Appelt”) US PG-Pub 2018/0145060.
Appelt discloses a semiconductor package, comprising: a substrate (e.g. element 12, see also ¶¶[0006-0008]); a first die (e.g. element 22) attached  over the substrate and having a Through Silicon Via (TSV) (e.g. element 23); a second die  (e.g. element 32) stacked directly on a top surface of the first die; a connector (e.g. element 26, ¶[0067]) positioned at least partially between  the first and second dies, the connector including a distal end portion (Fig. 1) located  away from the first and second dies; and a mold material (e.g. element 24 + 34, note that material of elements 24 and 34 could be the same ¶[0069]) over the substrate and encapsulating the first and second dies, wherein the mold material at least  partially exposes (¶[0067]) the distal end portion (Fig. 1).    
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tamaoki (“Tamaoki”) JP 2008-78164 (of record). See also the machine translated document (“MTD”).
Kim discloses the device structure as recited in the claim. The difference between Kim and the present claim is the recited external connection site.
Tamaoki discloses wherein a second substrate includes a first side and a second side opposite the first side, wherein the second surface is at the first side, and wherein the second side 
Tamaoki's teachings could be incorporated with Kim's device which would result in the claimed invention of an external connection site. The motivation to incorporate Tamaoki's teachings would be to facilitate connection to other ICs/devices/packages thereby increasing throughput. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tamaoki's teachings to arrive at the claimed invention.
Re claim 3, Tamaoki discloses wherein the conductive material corresponds to an array of contacts.    
Re claim 6, Tamaoki discloses wherein: the at least one die over the first surface includes an outermost die having a plurality of first bond pads (e.g. element 5) at the third surface and the second substrate includes a plurality of second bond pads (e.g. element 1) at the second surface; and further comprising: wirebonds (e.g. element 6) extending from the first bond pads to the second bond pads (Figs. 3-7).    
Re claim 7, Tamaoki discloses in Figs. 14 and 15 teaches a first substrate (e.g. element 2)

including a plurality of first bond pads (e.g. element 1) at the first surface and the second substrate (e.g. element 1) includes a plurality of second bond pads (e.g. element 1) at the second surface;  and further  comprising: wirebonds (e.g. element 6) extending from the first bond pads to the second bond  pads.   
15.	Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (“Lee”) US PG-Pub 2015/0041971.

Lee discloses (substrate 350 surrounding four surfaces of dies 320 shown in Fig. 4,¶[0030]) a third substrate (e.g. element 350, Fig. 4) having a third surface; a fourth substrate (e.g. element 350, Fig. 4) having a fourth surface; and a fifth substrate (e.g. element 350, Fig. 4) having a fifth surface, wherein, and wherein the third, fourth and fifth surfaces are each generally orthogonal to the first surface.   
 Lee’s teachings could be incorporated with Kim's device which would result in the claimed invention. The motivation to incorporate Lee’s teachings would be to provide a multi-chip package. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lee’s teachings to arrive at the claimed invention.
Re claim 11, Lee discloses in Figs. 3 and 4 wherein the second, third, fourth and fifth substrates are attached to the first substrate via a uniform bonding material (e.g. element 360 similar to bumps 260 shown in Fig. 3) over the first surface.   
Re claim 12, Lee discloses wherein the third, fourth and fifth substrates are attached to one another via a bonding material (e.g. element 370) extending vertically along each of the third, fourth and fifth substrates.  
Re claim 13, Lee discloses wherein the second, third, fourth and fifth substrates define an enclosure surrounding the one or more dies (Fig. 4,¶[0030]).  
Re claim 14, Kim discloses a mold material (e.g. element 1342) within an enclosure and at least partially covering the dies and substrate surfaces.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and in further view of Tamaoki.
Kim in view of Lee discloses the device structure as recited in the claim. The difference between the combined references and the present claim is the recited external connection.
Tamaoki discloses plurality of substrate each including a first side facing one or more dies and a second side generally opposite the first side and facing away from the one or more dies, wherein the sides include an external connection site (e.g. element 18/19 shown in Fig. 7)   
Tamaoki's teachings could be incorporated with the combined references which would result in the claimed invention of an external connection site. The motivation to incorporate Tamaoki's teachings would be to facilitate connection to other ICs/devices/packages thereby increasing throughput. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tamaoki's teachings to arrive at the claimed invention.
17.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tamaoki.
Kim discloses a semiconductor package, comprising: a base substrate (e.g. element 1302) having a base surface and a pair of opposing edges (Fig. 13); a die (e.g. element 1320) over the base substrate; a side substrate (e.g. element 1308) over the base substrate and between the pair of opposing edges;  wherein the side substrate includes (1) a side surface orthogonal to the base surface and the die surface, and a plurality of interconnects (e.g. element 1340/1337, ¶[0202]) extending from the side surface to the base surface and/or the die, wherein the interconnects electrically couple the die to the substrate.  

Tamaoki discloses wherein a second substrate includes a first side and a second side opposite the first side, wherein the second surface is at the first side, and wherein the second side includes an external surface having connectors (e.g. element 18/19, Fig. 7)  (¶[0044] of MTD) configured to electrically couple a die to an external circuit.
Tamaoki's teachings could be incorporated with Kim's device which would result in the claimed invention. The motivation to incorporate Tamaoki's teachings would be to facilitate connection to other ICs/devices/packages thereby increasing throughput. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tamaoki's teachings to arrive at the claimed invention.
Re claim 18, Kim discloses a mold material (e.g. element 1342) encapsulating the die  and interconnects at least partially covering the side surface.
18.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelt in view of Pagani (“Pagani”) US PG-Pub 2013/0241025.
Appelt discloses the device structure as recited in the claim. The difference between Appelt and the present claim is the recited laterally extending conductors.
Pagani discloses wherein a connector comprises a set of laterally-extending conductors (e.g. element 450, Fig. 4a); and further comprising: a vertical interconnect (e.g. element 496, Fig. 4b) extending between and electrically coupling adjacent fingers (unnumbered shown in Fig. 4b) in the set of laterally-extending conductors.  


    PNG
    media_image1.png
    891
    813
    media_image1.png
    Greyscale
Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893